DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings

The drawings have been received on 3/29/2019 and 3/7/2019 and these drawings have been objected to under 37 CFR 1.84 for the following reasons: the drawings must be reasonably free form erasures and contour lines are not uniformly thick and well defined for figures 13A-13D and 14A-14D.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pin attached to the pinion gear” (claims 16 and 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the phrase “Disclosed herein” listed on lines 1 and 8, which are recommended to be removed.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder reciprocating mechanism” in claims 4 and 17; “spring-assisted connecting mechanism” in claim 12 ; and “connecting mechanism” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In this case, the corresponding structure for “spring-assisted connecting mechanism” in claim 12, includes a one degree of freedom hinge along with multiple springs as described in [0082] of the specification. The corresponding structure for “connecting mechanism” in claim 13, includes a pivot point 416 as described in [0080] of the specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claim 1 is objected to because of the following informalities: “a subject” (line 6) is recommended to be replaced with -the subject-, “and application area” (line 10) is recommended to be replaced with -and the application area-; and “tissue at” (last line) is recommended to be replaced with -the tissue at-. Appropriate correction is required.
Claim 10 is objected to because of the following informalities: “transmit instructions” (line 2) is recommended to be replaced with - transmit the instructions-, and “one or more” (last line) is recommended to be replaced with -the one or more-.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  “a subject” (line 8) is recommended to be replaced with -the subject-, “tissue at” (last line) is recommended to be replaced with -the tissue at-; “the frame member” (line 9) is recommended to be replaced with -the central frame member-; “transmit instructions” (line 15) is recommended to be replaced with - transmit the instructions-,. Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  “and thermal element” (line 1) is recommended to be replaced with -and a thermal element-; and “thermal element” (line 3) is recommended to be replaced with -the thermal element-
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 5 and 8, the limitation “contact portions” (line 11 in claim 1, and line 1 in claims 5 and 8) is unclear as to whether the limitation is the same or different from “one or more contact portions” recited earlier on lines 5-6 in the claim. 
Regarding claim 3, “an attached propulsion source” is unclear as to whether it is the same or different from “a propulsion source” recited previously in the claim 1
Regarding claim 8, “the application surface” lacks antecedent basis
Regarding claim 13, the limitation “it” is unclear as to which element that “it” refers to?
Regarding claim 14, the term “effective” is a relative term which renders the claim indefinite. The term “effective” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 17, the limitation “contact portions” (lines 5-6 on p. 47) is unclear as to whether the limitation is the same or different from “one or more contact portions” recited earlier in a) ii) on page 46 in the claim; and the limitations “the produced motion” (line 3 on p. 47) and “the one or more device components” (line 12 on p. 47), each lacks antecedent basis
The remaining claims are also rejected based on dependency upon a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 2014/0336549)
Regarding claim 1, Yang discloses a device for stimulating or manipulating tissue at a site in a subject (fig. 7, see abstract), the device comprising: 
a) a propulsion source 3 (fig. 3, “massage unit 3”, see [0023] and [0044]) capable of producing motion (see [0023] and [0024]; and 
b) a manipulating head 36 (“a head portion”, see [0025], fig. 5, attached to the propulsion source 3 (fig. 5) and comprising a casing 360 (fig. 5, see [0049]) with an application area 365 (fig. 5, see [0050]), the application area having one or more contact portions configured to contact at least one site of a subject (fig. 7); the propulsion source 3 and the manipulating head 36 being cooperatively structured (fig. 5) and disposed to cause movement of the application area in response to the produced 
Regarding claims 2-3, Yang discloses wherein the propulsion source 3 is adjustably mounted (via seat 22, fig. 3) to a frame assembly 1 (fig. 3, see [0036]-[0037]), the frame assembly comprising a plurality of side frames 12 connected with a central frame member 11 (see figs. 2-3 and [0036]);  and as best understood, wherein the frame assembly is configured to allow an attached propulsion source 3 (unit 3 attached to moving seat 22, see figs. 2-3) to travel along the central frame member 11 (figs. 2-3, see [0037]).

Claim(s) 1-8 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wintoniw (US 4,041,938)
Regarding claim 1, Wintoniw discloses a device 10 for stimulating or manipulating tissue at a site in a subject (fig. 1, see abstract), the device comprising: 
a) a propulsion source (figs. 2-3, “motor 54”, see col. 2, lines 14-19) capable of producing motion (see col. 2, lines 14-19); and 
b) a manipulating head (including bracket 66 and fingers 68, figs. 2-3), attached to the propulsion source 54  (fig. 3) and comprising a casing  (bracket 66, figs. 1-3)  with an application area (lower surface area of bracket 66 in fig. 3), the application area having one or more contact portions 68 (figs. 1-3, “fingers 68”, see col. 2, lines 3-5) configured to contact at least one site of a subject 22 (fig. 1); the propulsion source  and 
Regarding claims 2-3, Wintoniw discloses wherein the propulsion source (motor 54 enclosed by housing 40, fig. 1 and 3) is adjustably mounted to a frame assembly (frame assembly including supports 12,16 and crossbar 30, see fig. 1 and  col 2, lines 6-11 - "Fingers 68 are moved back and forth across the torso 22 of the user to massage the torso on couch 20 by actuation of motor 44. Motor 44 will turn pinion 48 on shaft 46 so that the pinion 48 will reciprocably traverse rack 50 to slidably move housing 40 and bracket 66 along crossbar 30"), the frame assembly comprising a plurality of side frames (supports 12, 16, fig. 1) connected with a central frame member (crossbar 30, see fig. 1 - crossbar 30 attached to supports 12,16 and col. 1, lines 41-49); wherein the frame assembly is configured to allow an attached propulsion source to travel along the central frame member 30 (col 2. Iines 6-11).
Regarding claims 4-8, Wintoniw discloses  wherein the propulsion source comprises a reciprocating mechanism capable of producing a reciprocating linear motion (“fingers 68 are reciprocated vertically”, see col 2, Iines 14-16); wherein the contact portions of the application area comprise integrated raised portions of the application area (left half of fingers 68; Fig. 1 - see left half of fingers 68 as integrated raised portions of lower surface of bracket 66; col 1, In 17-18 - "a bracket mounting a 
Regarding claims 14-15, as best understood, Wintoniw discloses  wherein the propulsion source is configured to move the manipulating head in a predefined manner (“reciprocating vertically”, see col. 2, lines 14-19) while the application area of the casing 66 is in contact with the subject 22 (fig. 1) to thereby produce a tissue manipulation treatment effective to provide myofascial release or relief of muscle pain and tension at the site of the subject (“stimulating a hand massage”, see col. 1, lines 15-24);  wherein the propulsion source comprises at least  a motor 54 and/or a screw 58 (see col. 2, lines 14-19) 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wintoniw in view of Mizuguchi et al. (US 2016/0320924).
Regarding claim 9, Wintoniw generally further teaches control for the device (col 2, Iines 17-19 - “Rotation of motor 54 is periodically reversed by conventional control circuitry"), but silent as to details of said control and fails to specifically teach further comprising a controller communicatively connected to the device and configured to control operation of one or more device components based on instructions regarding operation of the device. 
However, Mizuguchi et al. teaches a similar device for stimulating tissue at a site in a subject (massage machine 100, Figs. 1,3; para [0002] - "a controller of a massage machine for massaging a human body”; para [0171] - "the massage machine may be any type of massage machine as long as it is a massage machine capable of relaxing a prescribed location of a human body"), the device having a propulsion source capable of producing motion (see [0172] - “an action setting menu for setting detailed movements of the treatment tool such as the airbags and the massage balls"). Mizuguchi et al.  further teaches a controller (control unit 230, Fig. 3) communicatively connected to the device (see [0040] - "an action control unit 230 for controlling the driving of the treatment tool drive unit 210 and the seat drive unit 220") and configured to control operation of one or more device components based on instructions regarding operation of the device (see 0040] and [0069] - "The action control unit 230 controls the 
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify the Wintoniw‘s reference, to include a controller having all features as discussed above, as suggested and taught by Mizuguchi et al., for the purpose of providing suitable means of controlling the device, thereby enabling easier use during operation .
Regarding claim 10, Wintoniw generally further teaches a controller for the device (“control circuitry”, see col 2, Iines 17-19), but silent as to details of said control and fails to specifically teach further comprising a control unit communicatively connected to the controller and configured to transmit instructions regarding the operation of the device to the controller, wherein the control unit comprises a switch in operative communication with the device for selectively activating one or more of the device components.
However, Mizuguchi et al. teaches a device for stimulating tissue at a site in a subject (massage machine 100, figs. 1,3; se [0002] and [0171]), the device having a propulsion source capable of producing motion ([0172]). Mizuguchi et al. further teaches a control unit (controller 1, fig. 2) communicatively connected to the controller (see [0009] and [0072] - "the controller 1 and the chair type massage machine 100 are connected by the cable 70, but a wired connection is not required, and a wireless connection using a Wi-Fi circuit and/or Bluetooth, or a wireless connection using RFID signals or the like may also be used") and configured to transmit instructions regarding the operation of the device to the controller (see [0009] - "the controller includes a 
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify the Wintoniw‘s reference, to include a controller comprising a control unit having all features as discussed above, as suggested and taught by Mizuguchi et al., for the purpose of providing a suitable means of controlling the device, thereby enabling easier use during operation.
Regarding claim 11, Mizuguchi et al.  further teaches wherein the control unit comprises a mobile device (see [0072]) having application software configured to transmit instructions regarding the operation of the device to the controller (see [0067] - "The setting processing unit 55 is a processing unit for processing changes to setting information such as the brightness of the touch panel 10 and storing that information in .
Allowable Subject Matter
Claims 12-13 (as interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as discussed above) and claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 17 (as interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, specifically the limitation of “reciprocating mechanism” is interpreted as having corresponding structures comprising: a pinion gear engaged with an involute slot gear rack, and a pin attached to the pinion gear follows a guide track) and its dependent claims 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Coseo ‘177 discloses an apparatus for applying acupressure. Webb ‘901 teaches individual controlled body massage device. Mjehovic ‘929 discloses an apparatus for massaging a body.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG D THANH/Primary Examiner, Art Unit 3785